Sedgwick, J.,
dissenting.
The majority opinion, in effect, holds that the defendant is entitled to the disputed interest in the land by purchase from the “Swedish Evangelical Mission Covenant in America.” The greater part of the opinion is devoted to the question whether that society took anything or was entitled to anything under the will. It was then a serious question whether that society had any interest or *772claim against the estate under the will of which she was executrix.
The society made some claims, and while that question was pending the executrix pretended to convey the property to one Woodruff, who immediately reconveyed to her. 'This had no effect, and the property remained as it was in her hands as executrix. She found that she could buy the unsettled interest of the society for $31. It was worth, if the devise was valid, $4,000, as found by the trial court. If the devise was invalid the interest of the society was worth nothing. To buy it would settle that controversy. There was enough question about the validity of the devise •to the society so that it would be the duty of the executrix, in the interest of the estate, to settle the question if she could for $31. As executrix she could not purchase an unsettled claim against the estate for her personal advantage. If she purchased it, it would inure to the benefit of the estate of which she was trustee. It would make' no difference whether the claim was for goods sold to decedent or a claim of devise under the will. She could not after-wards say that the claim or devise was valid, and that she was individually the owner of the claim or devise which was of more value than the amount she paid for it.
A court of equity will sometimes adopt the fiction that real estate is converted into personal property. This is done to enable the court to do equity when there is no other way. It has heretofore never been done to enable a fiduciary officer, like an executor or administrator, to settle or purchase a doubtful claim of a pretended creditor or devisee, and so secure for himself the property of the estate which has been in dispute. The discussion as to equitable conversion in this case seems to me to be wholly •immaterial.
Morrissey, C. J., and Fawcett, J., concur in this dissent.